Citation Nr: 1112324	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of heat exposure, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a seizure disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a cervical spine disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a lumbar spine disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, claimed as a knee, hip and foot disorder, to include as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 and August 1995, to include service in the Southwest Asia Theater of Operations from February 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's claims for service connection for residuals of heat exposure, seizures, a cervical spine disorder, a lumbar spine disorder and joint pain.

The Veteran indicated in an August 2007 substantive appeal that he disagreed with the instant claims.  Therefore, only the instant claims are before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The record reveals that the Veteran is a Gulf War veteran who served in the Southwest Asia Theater of Operations.  The available service treatment records document a variety of complaints, including knee pain, episodes of syncope, neck pain and left foot pain.  Although assessments of a left foot wart and blisters were made in 1993, the available subsequent service treatment records were negative for diagnoses.  A May 1995 Memorandum indicates that the Veteran's original service treatment records were lost in Saudi Arabia; the service treatment records contained in the claims file were provided by the Veteran.

Post-service treatment records document the Veteran's continued complaints of syncope, neck pain, back pain and joint pain.  A VA orthopedic examination conducted in July 2007 found chronic neck pain, chronic low back pain, chronic left hip pain and chronic left knee pain of unknown etiology.  A July 2007 VA neurology examiner found that the Veteran did not appear to have a seizure disorder and a July 2007 VA podiatry examination found bilateral heel pain that developed while in the military.  An April 2007 VA neurology treatment note contained a diagnostic impression of recurrent syncope that was associated with head, neck and lower back pain that could "potentially" be vertebral basilar insufficiency.  A February 2008 rheumatology consultation assessed the Veteran as having chronic pain syndrome and noted that he did not have fibromyalgia.  The remaining post-service treatment records were negative for diagnoses related to any of the claimed disorders.

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A.    § 1117 (West 2002); 38 C.F.R. § 3.317(2010).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117(West 2002); 38 C.F.R. § 3.117 (2010), unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2010).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.       § 3.317(b) (2010).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2010).

The Veteran has complained of many of the symptoms of an undiagnosed illness enumerated in 38 C.F.R. § 3.317(a)(3) (2010) and these claimed disabilities have not been attributed to a known diagnosis.  The July 2007 VA examinations did not address the etiology of such an undiagnosed illness.  A VA examination is therefore required to determine whether the Veteran suffers from an undiagnosed illness.

The clinical evidence of record reveals that the Veteran regularly receives treatment for his various claimed disabilities at VA.  He has also indicated that he only receives such treatment at VA.  VA treatment records dated through May 2008 are located in the claims file.  As these records have been adequately identified and are pertinent to the instant claims, on remand, outstanding records should be obtained.  38 U.S.C.A. § 5103A (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Treatment records dated through May 2008 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  Following the completion of the above-development, the RO/AMC should arrange for the Veteran to undergo VA Gulf War protocol examination, by a physician, at an appropriate VA medical facility for an opinion as to whether there is at least a 50 percent probability or greater that the claimed conditions had their onset in service or are otherwise related to service to include as a result of an undiagnosed Gulf War illness.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


